Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on November 4th, 2020. Claims 1-20 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (USPGPUB No. 2014/0281057 A1, hereinafter referred to as Cohen) in view of Hormuth et al. (USPGPUB No. 2013/0325998 A1, hereinafter referred to as Hormuth) and further in view of Tzelnic et al. (US Pat No. 9286261 B1, hereinafter referred to as Tzelnic).
	Referring to claim 1, Cohen discloses a peripheral device comprising {“SSD” including NVM media (last two lines of [0083]) in conjunction with “BEPU comprises data buffering and direct memory access” of the invention (last 6 lines of [0086]), see Fig. 8.}: 
	an interconnect interface {“ID-based selection”, see Fig. 1, [0082]} configured to facilitate communication of the peripheral device with a processor subsystem {“CPU core 102”, see Fig. 1, [0018].}; 
	a first set of buffers {“input FIFO RAM 108”, see Fig. 1, [0018].} configured to hold peripherals data {“instruction to pop (retrieve) a quantity of data”, [0019].} associated with peer peripheral devices coupled {“NVM event bus”, see Fig. 1, [0025].} to the processor subsystem; 
	a second set of buffers {“output FIFO RAM 112”, see Fig. 1, [0024].} configured to hold payload data {“data field 316”, see Fig. 3, last 3 lines of [0032].} of scheduled data streams transmitted {“back-end processing unit (BEPU) providing scheduling and/or data management”, [0086].} over the network {“a routed network”, see Fig. 2, [0026].}; 
	and a data handler {“MPU 404 AND SBMU 406”, see Fig. 4, [0055].} configured to perform at least one of the following: 
	generate the payload data from the peripherals data {“messages received from the debug assist hardware unit are optionally and/or selectively time stamped”, [0038].} and store the payload data in the second set of buffers {“stored in one or more circular FIFOs to maintain a log of information”, [0038].} for transmission over the network, according to one or more timed events {“in the event of a failure” ([0038]) or additional such timed events “report an interrupt at a configurable priority level”, [0022].}; 
	or generate the peripherals data from the payload data and store the peripherals data in the second set of buffers for transmission to the peer peripheral devices, according to the one or more timed events.
	Furthermore, Hormuth discloses:
	An interconnect interface configured to facilitate {“I/O Complex ASIC 120”, see Fig. 1, [0023].}: 
	data transfers {“highly scalable networked data processing system”, see Fig. 1, [0023].} between the peripheral device {peripheral devices connected to “switch ASIC 160”, see Fig. 1, [0023].} and a processor subsystem {any of the processor nodes “processing nodes 191-194”, see Fig. 1, [0023].}: 
	and data transfers {“layer 2/layer 3 switching involved in sharing data through switch ASIC 160”, see Fig. 1, [0038].} between the peripheral device and peer peripheral devices {see Fig. 1, [0036].} coupled to the processor subsystem:
	a network interface {“network interface cards”, see Fig. 1, [0036].} configured to facilitate data transfers {“transfer of large data”, [0065].} between the peripheral device and a network external to {“routing through the associated NIC in network interface ASIC 150”, see Fig. 1, [0078].}: 
	the peripheral device {see Fig. 1, [0078].}; 
	the processor subsystem {see Fig. 1, [0078].}: and  the peer peripheral devices {see Fig. 1, [0078].}
Cohen and Hormuth are analogous art because they are from the same field of endeavor, managing peripheral devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having 
The suggestion/motivation for doing so would have been to provide out-of-order transmission of data from the source node as data for a destination where the resources that are already available can be sent while data that is waiting for destination resources to be made available can be delayed. This can prevent transmission of data from the source node to the network interface ASIC from being delayed due to a buffer that is filled with data awaiting destination resources (Hormuth [0070]). 
Therefore, it would have been obvious to combine Hormuth with Cohen to obtain the invention as specified in the instant claim(s).
Furthermore, Tzelnic discloses data transfers between the peripheral device and a processor subsystem external to the peripheral device {"supercomputer 20”, Col 4, 50-62, see Fig. 1.};
And external to the peripheral device and further external to the processor subsystem {peripheral devices "SDD burst-buffer nodes”, see Fig. 4, Col 31, lines 46-57.}.
Cohen/Hormuth and Tzelnic are analogous art because they are from the same problem-solving area, managing peripheral devices. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Cohen/Hormuth and Tzelnic before him or her, to modify Cohen/Hormuth’s device incorporating Tzelnic’s “SSD NODE” (see Fig. 4).

Therefore, it would have been obvious to combine Tzelnic with Cohen/Hormuth to obtain the invention as specified in the instant claim(s).
	
	As per claim 2, the rejection of claim 1 is incorporated and Cohen discloses further comprising a scheduler configured to create the one or more timed events {“back-end processing unit (BEPU) providing scheduling and/or data management”, [0086].}.

	As per claim 3, the rejection of claim 1 is incorporated and Cohen discloses wherein the one or more timed events comprise at least one of the following:
	one or more transmit events {“DMA operations”, [0035].}, wherein each respective transmit event of the one or more transmit events instructs the data handler to fetch corresponding transmit data {“’fetch’ message with the particular operation tag value from another one of the processors”, [0035].} comprised in the peripherals data, generate at least a portion of the payload data {“messages sent to the hardware unit comprise a header with the OpTag field”, see Fig. 3, [0036].} from the corresponding transmit data, and store the at least a portion of the payload data {“providing the corresponding operation tag in a ‘fetch’ message sent via the message fabric”, last 3 lines [0036].} in the second set of buffers for transmission over the network {“a routed network”, see Fig. 2, [0026].}k; 
	or one or more receive events, wherein each respective receive event of the one or more receive events instructs the data handler to fetch corresponding receive data comprised in the payload data, generate at least a portion of the peripherals data from the corresponding receive data, and store the at least a portion of the peripherals data in the first set of buffers for transmission to the peer peripheral devices.

	As per claim 4, the rejection of claim 1 is incorporated and Cohen discloses wherein the peripherals data comprises one or more data sets {“set of message fabric control/status registers (CSRs)”, [0067].}, wherein the first set of buffers comprises one respective buffer per peer peripheral device per data set {“each CPU includes a control register for each Outbound FIFO identifying whether that FIFO is part of a message fabric virtual channel”, [0067].}.

	As per claim 5, the rejection of claim 1 is incorporated and Cohen discloses wherein the peripherals data comprises multiple data sets corresponding to a single peer peripheral device {“part of a message fabric virtual channel and, if so, what destination and FIFO are the target” or a “single inbound FIFO in a receiving unit” ([0067]).}.

	As per claim 6, the rejection of claim 1 is incorporated and Cohen discloses wherein the second set of buffers comprises one respective buffer {“each outbound FIFO can be configured to transmit messages to a single inbound FIFO in a receiving unit”, [0067].} per scheduled data stream of the scheduled data streams {streamed continuously for a given FIFO”, [0078].}.

	As per claim 7, the rejection of claim 1 is incorporated and Cohen discloses wherein the scheduled data streams comprise:
	transmit data streams transmitted {“type of the access, such as a read type, a write type” and so on, [0031].} by the peripheral device; 
	and receive data streams received by {“type of the access, such as a read type, a write type” and so on, [0031].} the peripheral device.

	As per claim 8, the rejection of claim 1 is incorporated and Cohen discloses wherein the data handler is further configured to multiplex peripherals data from multiple buffers comprised in the first set of buffers into a single buffer {a “single inbound FIFO in a receiving unit” ([0067]).} comprised in the second set of buffers {streamed continuously for a given FIFO”, [0078].}.

	AS per claim 9, the rejection of claim 1 is incorporated and Cohen discloses wherein the data handler is further configured to distribute payload data from a single buffer comprised {“part of a  in the second set of buffers into multiple buffers {“part of a message fabric virtual channel and, if so, what destination and FIFO are the target” or a “single inbound FIFO in a receiving unit” ([0067]).} comprised in the first set of buffer {streamed continuously for a given FIFO”, [0078].}.

	As per claim 10, the rejection of claim 1 is incorporated and Cohen discloses wherein the data handler is further configured to use the interconnect interface to perform at least one of the following:
	transmit data {“type of the access, such as a read type, a write type” and so on, [0031]. to the peer peripheral devices from the first set of buffers; 
	or receive data from the peer peripheral devices into the first set of buffers.

	As per claim 11, the rejection of claim 1 is incorporated and Cohen discloses further comprising a state machine {“hardware state machines pop data from the FIFOs and steer it”, [0076].} configured to coordinate internal initialization and set up of the peripheral device with a centralized system configuration flow {“outbound FIFO read state machines”, [0077]].}.

	As per claim 12, the rejection of claim 1 is incorporated and Cohen discloses wherein the state machine is controlled by a centralized system configuration entity {“Outbound FIFO read state machines” as coupled to the CPU (see Fig. 1, [0077]).} disposed outside of the peripheral device {peripheral device connected to “output port”, [0078].}.

	Referring to claims 13-17 are host device claims reciting claim functionality corresponding to the apparatus claim of claims 1-12, respectively, thereby rejected under the same rationale as claims 1-12 recited above. 
	
	Referring to claims 18-20 are system claims reciting claim functionality corresponding to the apparatus claim of claims 1-12, respectively, thereby rejected under the same rationale as claims 1-12 recited above.

Response to Arguments
Applicant’s arguments filed on 11/04/2020 have been considered but deemed moot in view of the following explanation:
Applicant alleges that the illustrations of Cohen Figure 8 as a mere example of internal structure of an individual processor and remains unclear for an interface facilitating data transfers between the SSD and a processor (Remarks page 9).
	 Per the Examiner’s rebuttal, the Examiner will further expand upon the claim interpretation to claim 1 further drawn parallels to the combination of references Cohen, Hormuth, and Tzelnic. As far as claim 1 is concerned, the recitation of the “comprising” preamble, “a 
	For these reasons the current ground of rejection(s) is respectfully maintained. 
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184